Name: Commission Implementing Regulation (EU) No 583/2014 of 28 May 2014 amending for the 214th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 29.5.2014 EN Official Journal of the European Union L 160/27 COMMISSION IMPLEMENTING REGULATION (EU) No 583/2014 of 28 May 2014 amending for the 214th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a), 7a(1) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 22 May 2014 the Sanctions Committee of the United Nations Security Council (UNSC) decided to add one entity to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On 29 April 2014, the Sanctions Committee of the UNSC decided to remove one person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Furthermore, on 14 May 2014, the Sanctions Committee of the UNSC decided to amend two entries on the list resulting in the creation of an additional entry. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2014. For the Commission On behalf of the President Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries shall be added under the heading Legal persons, groups and entities: (a) Al-Nusrah Front for the People of the Levant (alias (a) the Victory Front; (b) Jabhat al-Nusrah; (c) Jabhet al-Nusra; (d) Al-Nusrah Front; (e) Al-Nusra Front; (f) Ansar al-Mujahideen Network); (g) Levantine Mujahideen on the Battlefields of Jihad). Other information: (a) Operates in Syria; (b) Previously listed between 30 May 2013 and 13 May 2014 as an aka of Al-Qaida in Iraq. Date of designation referred to in Article 2a(4)(b): 14.5.2014. (b) Jama'atu Ahlis Sunna Lidda'Awati Wal-Jihad (alias (a) Jama'atu Ahlus-Sunnah Lidda'Awati Wal Jihad (b) Jama'atu Ahlus-Sunna Lidda'Awati Wal Jihad (c) Boko Haram (d) Western Education is a Sin). Address: Nigeria. Other information: (a) Affiliate of Al-Qaida and the Organization of Al-Qaida in the Islamic Maghreb (AQIM), (b) Associated with and Jama'atu Ansarul Muslimina Fi Biladis-Sudan (Ansaru), (c) The leader is Abubakar Shekau. Date of designation referred to in Article 2a(4)(b): 22.5.2014. (2) The following entry under the heading Natural persons is deleted: Wali Ur Rehman. Date of birth: Approximately 1970. Place of birth: Pakistan. Nationality: Pakistani. Other information: (a) Reportedly born in South Waziristan, Pakistan; (b) Believed to be residing in Pakistan; (c) Emir of Tehrik-i-Taliban for Southwest Waziristan Agency, Federally Administered Tribal Areas, Pakistan. Date of designation referred to in Article 2a(4)(b): 21.10.2010. (3) The entry Agus Dwikarna. Date of birth: 11 August 1964. Place of birth: Makassar, South Sulawesi, Indonesia. Nationality: Indonesian. Other information: arrested on 13.3.2002, sentenced 12.7.2002 in the Philippines. under the heading Natural persons shall be replaced by the following: Agus Dwikarna. Date of birth: 11.8.1964. Place of birth: Makassar, South Sulawesi, Indonesia. Nationality: Indonesian. Passport No: Indonesian travel document number XD253038. Other information: (a) Physical description: height 165 cm; (b) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. (4) The entry Al-Qaida in Iraq (alias (a) AQI, (b) al-Tawhid, (c) the Monotheism and Jihad Group, (d) Qaida of the Jihad in the Land of the Two Rivers, (e) Al-Qaida of Jihad in the Land of the Two Rivers, (f) The Organization of Jihad's Base in the Country of the Two Rivers, (g) The Organization Base of Jihad/Country of the Two Rivers, (h) The Organization Base of Jihad/Mesopotamia, (i) Tanzim Qa'idat Al-Jihad fi Bilad al-Rafidayn, (j) Tanzeem Qa'idat al Jihad/Bilad al Raafidaini, (k) Jama'at Al-Tawhid Wa'al-Jihad, (l) JTJ, (m) Islamic State of Iraq, (n) ISI, (o) al-Zarqawi network, (p) Jabhat al Nusrah, (q) Jabhet al-Nusra, (r) Al-Nusrah Front, (s) The Victory Front, (t) Al-Nusrah Front for the People of the Levant, (u) Islamic State in Iraq and the Levant). Date of designation referred to in Article 2a (4) (b): 18.10.2004. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Qaida in Iraq (alias (a) AQI, (b) al-Tawhid, (c) the Monotheism and Jihad Group, (d) Qaida of the Jihad in the Land of the Two Rivers, (e) Al-Qaida of Jihad in the Land of the Two Rivers, (f) The Organization of Jihad's Base in the Country of the Two Rivers, (g) The Organization Base of Jihad/Country of the Two Rivers, (h) The Organization Base of Jihad/Mesopotamia, (i) Tanzim Qa'idat Al-Jihad fi Bilad al-Rafidayn, (j) Tanzeem Qa'idat al Jihad/Bilad al Raafidaini, (k) Jama'at Al-Tawhid Wa'al-Jihad, (l) JTJ, (m) Islamic State of Iraq, (n) ISI, (o) al-Zarqawi network, (p) Jabhat al Nusrah, (q) Jabhet al-Nusra, (r) Al-Nusrah Front, (s) The Victory Front, (t) Islamic State in Iraq and the Levant). Date of designation referred to in Article 2a (4) (b): 18.10.2004.